STEVENS, Chief Judge.
Paul W. Pittman received rather severe injuries in an industrial accident on 1 December 1960 while working for Merritt-Chapman & Scott Corporation in connection with the construction of Glen Canyon Dam. An award was duly entered on 24 July 1962. Contained therein was a finding that Pittman “had suffered a 10% general physical functional disability” and that as of 16 November 1961, he “was able to return to his regular work”. The Commission further found that Pittman,
“rejected an offer of suitable work with the defendant employer that he was able to do * * * that he has on his own motion refused such work as has been offered him by defendant employer. Therefore, said applicant has suffered no loss of earning capacity as the result of his injury by accident or the disability resulting therefrom and is not entitled to an award therefor under the provisions of A.R.S., Section 23-1044 C & D, 1956”.
This award was allowed to become final. In the following January, Pittman sought leave to reopen urging the presence of a severe emotional involvement directly attributable to the industrial accident. This petition was denied and was followed by a petition for rehearing. In addition to other matters, the file reflects two hearings including the reporter’s transcripts' thereof. The referee made his report and objections *399thereto were filed. Eventually this matter resulted in a formal decision filed on 20 April 1965, reaffirming the earlier denial of the petition for leave to reopen. The file is now before us for .review.
Based upon our examination of the file, it is our opinion that the decision of the Commission is reasonably supported by the evidence.
The award is affirmed.
CAMERON and DONOFRIO, JJ., concurring.